Exhibit 10.4

BYLAWS

OF

REMY INTERNATIONAL, INC.

Adopted as of August 2, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 Stockholders    1   1.1    Place of Meetings    1   1.2    Annual
Meetings    1   1.3    Special Meetings    1   1.4    Notice of Meetings    1  
1.5    Adjournments    1   1.6    Quorum    1   1.7    Organization    2   1.8
   Voting; Proxies    2   1.9    Fixing Date for Determination of Stockholders
of Record    2   1.10    List of Stockholders Entitled to Vote    3   1.11   
Action by Consent of Stockholders    3 ARTICLE 2 Board of Directors    4   2.1
   Number; Qualifications    4   2.2    Election; Resignation; Vacancies    4  
2.3    Regular Meetings    4   2.4    Special Meetings    4   2.5    Telephonic
Meetings Permitted    4   2.6    Quorum; Vote Required for Action    4   2.7   
Organization    4   2.8    Informal Action by Directors    5 ARTICLE 3
Committees    5   3.1    Committees    5   3.2    Committee Rules    5

 

i



--------------------------------------------------------------------------------

ARTICLE 4 Officers    5   4.1    Executive Officers; Election; Qualifications;
Term of Office; Resignation; Removal; Vacancies    5   4.2    Powers and Duties
of Executive Officers    6 ARTICLE 5 Stock    6   5.1    Certificates    6   5.2
   Lost, Stolen or Destroyed Stock Certificates; Issuance of New Certificates   
6 ARTICLE 6 Indemnification    6   6.1    Right to Indemnification    6   6.2   
Advance of Expenses    7   6.3    Claims    7   6.4    Nonexclusivity of Rights
   7   6.5    Other Indemnification    7   6.6    Amendment or Repeal    7
ARTICLE 7 Miscellaneous    8   7.1    Fiscal Year    8   7.2    Seal    8   7.3
   Waiver of Notice of Meetings of Stockholders, Directors, and Committees    8
  7.4    Interested Directors; Quorum    8   7.5    Form of Records    8   7.6
   Amendment of Bylaws    9

 

ii



--------------------------------------------------------------------------------

BYLAWS

OF

REMY INTERNATIONAL, INC.

ARTICLE 1

Stockholders

1.1 Place of Meetings. Meetings of stockholders shall be held at the place,
either within or without the State of Delaware, as may be designated by
resolution of the Board of Directors from time to time.

1.2 Annual Meetings. Annual meetings of stockholders for the election of
directors and for other business shall be held on such date and at such time as
may be fixed by the Board of Directors.

1.3 Special Meetings. Special meetings of stockholders for any purpose or
purposes may be called at any time by the Board of Directors, or by a committee
of the Board of Directors which has been duly designated by the Board of
Directors and whose powers and authority, as expressly provided in a resolution
of the Board of Directors, include the power to call such meetings, or by the
holders of a majority of the outstanding shares of stock of the Company entitled
to vote at the meeting, but such special meetings may not be called by any other
person or persons.

1.4 Notice of Meetings. Whenever stockholders are required or permitted to take
any action at a meeting, a written notice of the meeting shall be given which
shall state the place, date, and hour of the meeting, and, in the case of a
special meeting, the purpose or purposes for which the meeting is called. Unless
otherwise provided by law, the Certificate of Incorporation, or these Bylaws,
the written notice of any meeting shall be given no less than ten (10) nor more
than sixty (60) days before the date of the meeting to each stockholder entitled
to vote at such meeting. If mailed, such notice shall be deemed to be given when
deposited in the mail, postage prepaid, directed to the stockholder at his or
her address as it appears on the records of the corporation.

1.5 Adjournments. Any meeting of stockholders, annual or special, may adjourn
from time to time to reconvene at the same or some other place, and notice need
not be given of any such adjourned meeting if the time and place thereof are
announced at the meeting at which the adjournment is taken. At the adjourned
meeting, the Company may transact any business which might have been transacted
at the original meeting. If the adjournment is for more than thirty (30) days,
or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the meeting.

1.6 Quorum. Except as otherwise provided by law, the Certificate of
Incorporation, or these Bylaws, at each meeting of stockholders the presence in
person or by proxy of the holders of shares of stock having a majority of the
votes which could be cast by the holders of all outstanding shares of stock
entitled to vote at the meeting shall be necessary and



--------------------------------------------------------------------------------

sufficient to constitute a quorum. In the absence of a quorum, the stockholders
so present may, by majority vote, adjourn the meeting from time to time in the
manner provided in Section 1.5 of these Bylaws until a quorum shall attend.
Shares of its own stock belonging to the Company or to another corporation, if a
majority of the shares entitled to vote in the election of directors of such
other corporation is held, directly or indirectly, by the corporation, shall
neither be entitled to vote nor be counted for quorum purposes; provided,
however, that the foregoing shall not limit the right of the Company to vote
stock, including but not limited to its own stock, held by it in a fiduciary
capacity.

1.7 Organization. Meetings of stockholders shall be presided over by the
Chairman of the Board, if any, or in his or her absence by the Vice Chairman of
the Board, if any, or in his or her absence by the President, or in his or her
absence by a Vice President, or in the absence of the foregoing persons by a
chairman designated by the Board of Directors, or in the absence of such
designation by a chairman chosen at the meeting. The Secretary shall act as
secretary of the meeting, but in his or her absence the chairman of the meeting
may appoint any person to act as secretary of the meeting.

1.8 Voting; Proxies. Except as otherwise provided by the Certificate of
Incorporation, each stockholder entitled to vote at any meeting of stockholders
shall be entitled to one vote for each share of stock held by such stockholder
which has voting power upon the matter in question. Each stockholder entitled to
vote at a meeting of stockholders may authorize another person or persons to act
for such stockholder by proxy, but no such proxy shall be voted or acted upon
after three (3) years from its date, unless the proxy provides for a longer
period. A duly executed proxy shall be irrevocable if it states that it is
irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power. A stockholder may revoke any
proxy which is not irrevocable by attending the meeting and voting in person or
by filing an instrument in writing revoking the proxy or another duly executed
proxy bearing a later date with the Secretary of the Company. Voting at meetings
of stockholders need not be by written ballot and need not be conducted by
inspectors of election unless so determined by the holders of shares of stock
having a majority of the votes which could be cast by the holders of all
outstanding shares of stock entitled to vote thereon which are present in person
or by proxy at such meeting. At all meetings of stockholders for the election of
directors a plurality of the votes cast shall be sufficient to elect. All other
elections and questions shall, unless otherwise provided by law, the Certificate
of Incorporation, or these Bylaws, be decided by the vote of the holders of
shares of stock having a majority of the votes which could be cast by the
holders of all shares of stock entitled to vote thereon which are present in
person or represented by proxy at the meeting.

1.9 Fixing Date for Determination of Stockholders of Record. In order that the
Company may determine the stockholders entitled to notice of or to vote at any
meeting of stockholders or any adjournment thereof, or to express consent to
corporate action in writing without a meeting, or entitled to receive payment of
any dividend or other distribution or allotment of any rights, or entitled to
exercise any rights in respect of any change, conversion, or exchange of stock
or for the purpose of any other lawful action, the Board of Directors may fix a
record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the Board of Directors and which
record date: (1) in the case of determination of stockholders entitled to vote
at any meeting of stockholders or adjournment

 

2



--------------------------------------------------------------------------------

thereof, shall, unless otherwise required by law, not be more than sixty
(60) nor less than ten (10) days before the date of such meeting; (2) in the
case of determination of stockholders entitled to express consent to corporate
action in writing without a meeting, shall not be more than ten (10) days from
the date upon which the resolution fixing the record date is adopted by the
Board of Directors; and (3) in the case of any other action, shall not be more
than sixty (60) days prior to such other action. If no record date is fixed:
(1) the record date for determining stockholders entitled to notice of or to
vote at a meeting of stockholders shall be at the close of business on the day
next preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held; (2) the record date for determining stockholders entitled to express
consent to corporate action in writing without a meeting when no prior action of
the Board of Directors is required by law, shall be the first date on which a
signed written consent setting forth the action taken or proposed to be taken is
delivered to the Company in accordance with applicable law, or, if prior action
by the Board of Directors is required by law, shall be at the close of business
on the day on which the Board of Directors adopts the resolution taking such
prior action; and (3) the record date for determining stockholders for any other
purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto. A determination of
stockholders of record entitled to notice of or to vote at a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for the adjourned meeting.

1.10 List of Stockholders Entitled to Vote. The Secretary shall prepare and
make, at least ten (10) days before every meeting of stockholders, a complete
list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. Such list shall be open to
the examination of any stockholder, for any purpose germane to the meeting,
during ordinary business hours, for a period of at least ten (10) days prior to
the meeting, either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held. The list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof and may be inspected by any stockholder who is present. Upon the willful
neglect or refusal of the directors to produce such a list at any meeting for
the election of directors, they shall be ineligible for election to any office
at such meeting. The stock ledger shall be the only evidence as to who are the
stockholders entitled to examine the stock ledger, the list of stockholders or
the books of the Company, or to vote in person or by proxy at any meeting of
stockholders.

1.11 Action by Consent of Stockholders. Unless otherwise restricted by the
Certificate of Incorporation, any action required or permitted to be taken at
any annual or special meeting of the stockholders may be taken without a
meeting, without prior notice, and without a vote, if a consent in writing,
setting forth the action so taken, shall be signed by the holders of outstanding
stock having not less than the minimum number of votes that would be necessary
to authorize or take such action at a meeting at which all shares entitled to
vote thereon were present and voted. Prompt notice of the taking of the
corporate action without a meeting by less than unanimous written consent shall
be given to those stockholders who have not consented in writing.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

Board of Directors

2.1 Number; Qualifications. The Board of Directors shall consist of one or more
members, the number thereof to be determined from time to time by resolution of
the Board of Directors. Directors need not be stockholders.

2.2 Election; Resignation; Vacancies. The Board of Directors shall be elected at
each annual meeting of stockholders and each director shall hold office for a
term of one (1) year or for a term set by the Board of Directors or until his or
her successor is elected and qualified. Any director may resign at any time upon
written notice to the Company. Any newly created directorship or any vacancy
occurring in the Board of Directors for any cause may be filled by a majority of
the remaining members of the Board of Directors, although such majority is less
than a quorum, or by a plurality of the votes cast at a meeting of stockholders,
and each director so elected shall hold office until the expiration of the term
of office of the director whom he has replaced or until his or her successor is
elected and qualified.

2.3 Regular Meetings. Regular meetings of the Board of Directors may be held at
such places within or without the State of Delaware and at such times as the
Board of Directors may from time to time determine, and if so determined,
notices thereof need not be given.

2.4 Special Meetings. Special meetings of the Board of Directors may be held at
any time or place within or without the State of Delaware whenever called by the
President, any Vice President, the Secretary, or by any member of the Board of
Directors. Notice of a special meeting of the Board of Directors shall be given,
via mail, email, or facsimile, by the person or persons calling the meeting at
least twenty-four (24) hours before the special meeting.

2.5 Telephonic Meetings Permitted. Members of the Board of Directors, or any
committee designated by the Board of Directors, may participate in a meeting
thereof by means of conference telephone or similar communications equipment by
means of which all persons participating in the meeting can hear each other, and
participation in a meeting pursuant to this Section 2.5 shall constitute
presence in person at such meeting.

2.6 Quorum; Vote Required for Action. At all meetings of the Board of Directors
a majority of the whole Board of Directors shall constitute a quorum for the
transaction of business. Except in cases in which the Certificate of
Incorporation or these Bylaws otherwise provide, the vote of a majority of the
directors present at a meeting at which a quorum is present shall be the act of
the Board of Directors.

2.7 Organization. Meetings of the Board of Directors shall be presided over by
the Chairman of the Board, if any, or in his or her absence by the Vice Chairman
of the Board, if any, or in his or her absence by the President, or in their
absence by a chairman chosen at the meeting. The Secretary shall act as
secretary of the meeting, but in his or her absence the chairman of the meeting
may appoint any person to act as secretary of the meeting.

 

4



--------------------------------------------------------------------------------

2.8 Informal Action by Directors. Unless otherwise restricted by the Certificate
of Incorporation or these Bylaws, any action required or permitted to be taken
at any meeting of the Board of Directors, or of any committee thereof, may be
taken without a meeting if all members of the Board of Directors or such
committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of proceedings of the Board of Directors or
such committee.

ARTICLE 3

Committees

3.1 Committees. The Board of Directors may, by resolution passed by a majority
of the whole Board of Directors, designate one or more committees, each
committee to consist of one or more of the directors of the Company. The Board
of Directors may designate one or more directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
the committee. In the absence or disqualification of a member of the committee,
the member or members thereof present at any meeting and not disqualified from
voting, whether or not he, she or they constitute a quorum, may unanimously
appoint another member of the Board of Directors to act at the meeting in place
of any such absent or disqualified member. Any such committee, to the extent
permitted by law and to the extent provided in the resolution of the Board of
Directors, shall have and may exercise all the powers and authority of the Board
of Directors in the management of the business and affairs of the Company, and
may authorize the seal of the Company to be affixed to all pages which may
require it.

3.2 Committee Rules. Unless the Board of Directors otherwise provides, each
committee designated by the Board of Directors may make, alter, and repeal rules
for the conduct of its business. In the absence of such rules each committee
shall conduct its business in the same manner as the Board of Directors conducts
its business pursuant to Article 2 of these Bylaws.

ARTICLE 4

Officers

4.1 Executive Officers; Election; Qualifications; Term of Office; Resignation;
Removal; Vacancies. The Board of Directors shall elect a President and
Secretary, and it may, if it so determines, choose a Chairman of the Board and a
Vice Chairman of the Board from among its members. The Board of Directors may
also elect one or more Vice Presidents, one or more Assistant Secretaries, a
Treasurer, one or more Assistant Treasurers, and such other officers as the
Board of Directors deems necessary. Each such officer shall hold office until
the first meeting of the Board of Directors after the annual meeting of
stockholders next succeeding his or her election, and until his or her successor
is elected and qualified or until his or her earlier resignation or removal. Any
officer may resign at any time upon written notice to the Company. The Board of
Directors may remove any officer with or without cause at any time, but such
removal shall be without prejudice to the contractual rights of such officer, if
any, with the Company. Any number of offices may be held by the same person,
unless in conflict with the Certificate of Incorporation of the Company. Any
vacancy occurring in any office of the Company by death, resignation, removal or
otherwise may be filled for the unexpired portion of the term by the Board of
Directors at any regular or special meeting or by written consent.

 

5



--------------------------------------------------------------------------------

4.2 Powers and Duties of Executive Officers. The officers of the Company shall
have such powers and duties in the management of the Company as may be
prescribed by the Board of Directors and, to the extent not so provided, as
generally pertain to their respective offices, subject to the control of the
Board of Directors. The Board of Directors may require any officer, agent, or
employee to give security for the faithful performance of his or her duties.

ARTICLE 5

Stock

5.1 Certificates. Every holder of stock shall be entitled to have a certificate
signed by or in the name of the Company by the Chairman or Vice Chairman of the
Board of Directors, if any, or the President or a Vice President, and by the
Treasurer or an Assistant Treasurer, or the Secretary or an Assistant Secretary,
of the Company, certifying the number of shares owned by him or her in the
Company. Any of or all the signatures on the certificate may be a facsimile. In
case any officer, transfer agent, or registrar who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be such
officer, transfer agent, or registrar before such certificate is issued, it may
be issued by the Company with the same effect as if he were such officer,
transfer agent, or registrar at the date of issue.

5.2 Lost, Stolen or Destroyed Stock Certificates; Issuance of New Certificates.
The Company may issue a new certificate of stock in the place of any certificate
theretofore issued by it, alleged to have been lost, stolen or destroyed, and
the Company may require the owner of the lost, stolen, or destroyed certificate,
or his or her legal representative, to give the Company a bond sufficient to
indemnify it against any claim that may be made against it on account of the
alleged loss, theft, or destruction of any such certificate or the issuance of
such new certificate.

ARTICLE 6

Indemnification

6.1 Right to Indemnification. The Company shall indemnify and hold harmless, to
the fullest extent permitted by applicable law as it presently exists or may
hereafter be amended, any person who was or is made or is threatened to be made
a party or is otherwise involved in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a “proceeding”), by reason of
the fact that he or she or a person for whom he or she is the legal
representative, is or was a director or officer of the Company or is or was
serving at the request of the Company as a director, officer, employee, or agent
of another Company or of a partnership, joint venture, trust, enterprise, or
nonprofit entity, including service with respect to employee benefit plans (an
“indemnitee”), against all liability and loss suffered and expenses (including
attorneys’ fees) reasonably incurred by such indemnitee. The Company shall be
required to indemnify an indemnitee in connection with a proceeding (or part
thereof) initiated by such indemnitee only if the initiation of such proceeding
(or part thereof) by the indemnitee was authorized by the Board of Directors of
the Company.

 

6



--------------------------------------------------------------------------------

6.2 Advance of Expenses. The Company shall pay the expenses (including
attorneys’ fees) incurred by an indemnitee in defending any proceeding in
advance of its final disposition provided that the indemnitee acted in good
faith and in a manner the indemnitee reasonably believed to be not opposed to
the best interests of the Company or had no reasonable cause to believe the
indemnitee’s conduct was unlawful. The initial determination of whether any
advance of expenses under this Section 6.2 is permissible shall be made, at the
election of the indemnitee, (a) by a majority vote of the disinterested
directors not parties to such proceeding, even though less than a quorum, or
(b) by a committee of such directors designated by a majority vote of such
directors, even though less than a quorum, or (c) by independent legal counsel
selected by indemnitee with reasonable approval of a majority of the
disinterested directors not parties to such proceeding or an officer duly
authorized by the Board of Directors (such approval to be limited to such legal
counsel’s independence), or (d) by the stockholders. The reasonable fees and
expenses of any special legal counsel engaged to determine the permissibility of
advance of expenses shall be borne by the Company. The payment of expenses
incurred by an indemnitee in advance of the final disposition of the proceeding
shall be made only upon receipt of an undertaking from such indemnitee to repay
all amounts advanced if it should be ultimately determined that the indemnitee
is not entitled to be indemnified under this Article or otherwise. Expenses
authorized under this Section 6.2 shall be paid within thirty (30) days after
receipt by the Company of (i) a statement or statements from indemnitee
requesting such advance or advances from time to time, and (ii) an undertaking
by or on behalf of indemnitee to repay such amount or amounts, only if, and to
the extent that, it shall ultimately be determined that indemnitee is not
entitled to be indemnified by the Company as authorized by these Bylaws or
otherwise. Such undertaking shall be accepted without reference to the financial
ability of indemnitee to make such repayment. Advances shall be unsecured and
interest-free.

6.3 Claims. If a claim for indemnification or payment of expenses under this
Article is not paid in full within sixty (60) days after a written claim
therefor by the indemnitee has been received by the Company, the indemnitee may
file suit to recover the unpaid amount of such claim and, if successful in whole
or in part, shall be entitled to be paid the expenses of prosecuting such claim.
In any such action the Company shall have the burden of proving that the
indemnitee was not entitled to the requested indemnification or payment of
expenses under applicable law.

6.4 Nonexclusivity of Rights. The rights conferred on any person by this
Article 6 shall not be exclusive of any other rights which such person may have
or hereafter acquire under any statute, provision of the Certificate of
Incorporation, these Bylaws, agreement, vote of stockholders, or disinterested
directors or otherwise.

6.5 Other Indemnification. The Company’s obligation, if any, to indemnify any
person who was or is serving at its request as a director, officer, employee, or
agent of another corporation, partnership, joint venture, trust, enterprise, or
nonprofit entity shall be reduced by any amount such person may collect as
indemnification from such other corporation, partnership, joint venture, trust,
enterprise, or nonprofit enterprise.

6.6 Amendment or Repeal. Any repeal or modification of the foregoing provisions
of this Article 6 shall not adversely affect any right or protection hereunder
of any person in respect of any act or omission occurring prior to the time of
such repeal or modification.

 

7



--------------------------------------------------------------------------------

ARTICLE 7

Miscellaneous

7.1 Fiscal Year. The fiscal year of the Company shall be determined by
resolution of the Board of Directors.

7.2 Seal. The corporate seal shall have the name of the Company inscribed
thereon, or shall be a common seal not bearing the Company name, and shall be in
such form as may be approved from time to time by the Board of Directors.

7.3 Waiver of Notice of Meetings of Stockholders, Directors, and Committees. Any
written waiver of notice, signed by the person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to notice.
Attendance of a person at a meeting shall constitute a waiver of notice of such
meeting, except when the person attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
because the meeting is not lawfully called or convened. Neither the business to
be transacted, nor the purpose of any regular or special meeting of the
stockholders, directors, or members of a committee of directors, need be
specified in any written waiver of notice.

7.4 Interested Directors; Quorum. No contract or transaction between the Company
and one or more of its directors or officers, or between the Company and any
other corporation, partnership, association, or other organization in which one
or more of its directors or officers are directors or officers, or have a
financial interest, shall be void or voidable solely for this reason, or solely
because the director or officer is present at or participates in the meeting of
the Board of Directors or committee thereof which authorizes the contract or
transaction, or solely because his, her or their votes are counted for such
purpose, if: (1) the material facts as to his or her relationship or interest
and as to the contract or transaction are disclosed or are known to the Board of
Directors or the committee, and the Board of Directors or committee in good
faith authorizes the contract or transaction by the affirmative votes of a
majority of the disinterested directors, even though the disinterested directors
be less than a quorum; or (2) the material facts as to his or her relationship
or interest and as to the contract or transaction are disclosed or are known to
the stockholders entitled to vote thereon, and the contract or transaction is
specifically approved in good faith by vote of the stockholders; or (3) the
contract or transaction is fair as to the Company as of the time it is
authorized, approved, or ratified by the Board of Directors, a committee
thereof, or the stockholders. Common or interested directors may be counted in
determining the presence of a quorum at a meeting of the Board of Directors or
of a committee which authorizes the contract or transaction.

7.5 Form of Records. Any records maintained by the Company in the regular course
of its business, including its stock ledger, books of account, and minute books,
may be kept on, or be in the form of, punch cards, magnetic tape, photographs,
microphotographs, or any other information storage device, provided that the
records so kept can be converted into clearly legible form within a reasonable
time. The Company shall so convert any records so kept upon the request of any
person entitled to inspect the same.

 

8



--------------------------------------------------------------------------------

7.6 Amendment of Bylaws. These Bylaws may be altered or repealed, and new Bylaws
made by the Board of Directors, but the stockholders may make additional bylaws
and may alter and repeal any bylaws whether adopted by them or otherwise.

 

9